                                                                    Case No. 19-SW-00205-MJW


       I, Michael Delaney, a Detective with the Kansas City, Missouri Police Department, being
of lawful age, having first duly sworn upon my oath, do hereby depose and state:

       Affiant makes this affidavit in support of the issuance of a search warrant to search the
following described person; to wit;

       Bryan A. Davenport, B/M, DOB: 08-02-1980, who will be in the custody of the United
       States Marshal at 400 East 9th Street, Kansas City, Missouri, on June 21, 2019

and there to seize anything which has been used in the commission of a crime or which is
contraband or which is property which constitutes or may be considered part of the evidence, fruits
or instrumentalities of a crime, particularly the following described items:

       Buccal swabs/ DNA sample from Bryan A. Davenport, B/M, DOB: 08-02-1980.

        This Affidavit contains information necessary to support probable cause for this
application. It is not intended to include every fact or matter observed by me or known by law
enforcement. The information provided is based on my personal knowledge and observations
during the course of this investigation, information conveyed to me by other law enforcement
officials, and my review of records, documents, and other physical evidence obtained during this
investigation. From my personal knowledge as well as my review of reports and other statements
prepared by law enforcement officers I have learned that:


        1.     I am a Detective with the Kansas City Missouri Police Department (KCPD) and
have been a sworn law enforcement officer since December 2004. I previously worked as a tactical
response officer from September 2010 through January 2013, at which point I was reassigned to
the Street Crimes Unit Tactical Enforcement 1920 Squad. I am currently a Detective with the
KCPD-ATF Illegal Firearms Squad.

        2.     During my time in law enforcement, I have conducted narcotics investigations and
investigations of illegal firearms possession within Kansas City, Missouri. I have communicated
with other state and federal law enforcement personnel who specialize in drug and firearm
investigations. I also have experience interviewing defendants, witnesses, informants, and other
persons who have had personal experience and knowledge of the importation and distribution of
controlled substances and illegal possession of firearms.

      3.      On January 18, 2019, at approximately 10:09 a.m., uniformed officers with KCPD
were on patrol in the area of 31st Street and Prospect Avenue, Kansas City, Jackson County,
Missouri. Officer Holsworth observed a 2001 Mitsubishi Galant bearing Missouri temporary tag
03MKY8. After observing that the driver was not wearing his seat belt, Officer Holsworth
conducted a traffic stop of the vehicle at 3101 Prospect Avenue, Kansas City, Jackson County,
Missouri.

       4.     Officer Holsworth turned on his lights and sirens in order to conduct a stop of the
Mitsubishi Galant. After doing so, the Mitsubishi Galant quickly pulled into the parking lot of a




        Case 4:19-sw-00205-MJW Document 1-1 Filed 06/21/19 Page 1 of 4
                                                                   Case No. 19-SW-00205-MJW


pawn shop located at 3101 Prospect Avenue. Officer Holsworth observed the driver, later
identified as Bryan A. Davenport B/M, DOB: 08-02-1980, immediately exit the driver’s seat
before officers reached his vehicle. After the driver’s door opened, Officer Holsworth smelled a
strong odor of marijuana coming from the vehicle. As Officer Holsworth was approaching the
vehicle, Davenport closed the driver’s door. At this point, Officer Holsworth made contact with
Davenport and asked him for his identification. Davenport provided what was later determined
to be false identification. Davenport then immediately turned away from Officer Holsworth and
began digging in his waistband. After being ordered to the ground numerous times and taking
some steps away from Officer Holsworth, Davenport finally went to the ground and complied
with commands to show his hands. Officer Holsworth conducted a frisk of Davenport and
located a Taurus model PT809 9mm handgun (serial number TFU88650) in Davenport’s
waistband. The handgun was loaded with one live round of ammunition in the chamber and 10
live rounds of ammunition in the magazine.

       5.      Based upon the name and identification provided, Davenport was believed to
have an active Kansas City, Missouri traffic warrant and Davenport was placed under arrest for
this warrant. Officers also learned the temporary license plate on the Mitsubishi Galant was
fake. After Davenport was arrested and his fingerprints were taken, officers learned his true
name and date of birth and subsequently confirmed he was a convicted felon.

        6.      Officers made contact with Delando Reese, B/M, DOB: 07-25-1980, who was the
front seat passenger of the vehicle and who had an active felony pick-up order. Reese was taken
into custody pursuant to this pick-up order.

        7.     An inventory of the Mitsubishi Galant prior to the vehicle being towed revealed a
backpack on the floorboard of the backseat between the driver and passenger seats. Officers
located two large mason jars and two hard plastic containers inside the backpack, which
contained approximately 163 grams of suspected marijuana that was individually packaged in
plastic baggies, 15 grams of suspected crack cocaine, 45 unidentified multicolored pills and 5
unidentified green pills. The suspected crack-cocaine field-tested positive. The contents of the
backpack, including the containers in which the suspected narcotics were packaged, have been
submitted to the crime laboratory for analysis and DNA comparison. In addition, the substances
have been submitted for testing.

         8.     Davenport did not wish to speak to investigators and instead invoked his right to
counsel. Reese, the front seat passenger, was interviewed after being advised of his Miranda
rights, and he agreed to speak with investigators. He denied knowledge and possession of the
backpack and drugs located in the backseat. In addition, he voluntarily provided a sample of his
DNA for comparison with the narcotics packaging located in the backpack.

       9.      A review of Davenport’s criminal history revealed the following conviction:

               a. In case no. CR08002832, Davenport was convicted in the Circuit Court of
                  Norfolk County, Virginia, of one felony count of Assault and Batter a Police
                  Officer on 12-01-2008.




        Case 4:19-sw-00205-MJW Document 1-1 Filed 06/21/19 Page 2 of 4
                                                                    Case No. 19-SW-00205-MJW



         10.    On May 21, 2019, the Grand Jury in the Western District of Missouri returned a
true bill charging Davenport with one count of being a felon in possession of a firearm in violation
of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). An arrest warrant was issued and subsequently served
on Davenport on Tuesday, June 18, 2019.

        11.     Based upon the above information, I believe probable cause exists that Davenport
committed the federal felony offense of possession with intent to distribute a controlled substance,
in violation of 21 U.S.C. 841(a)(1).

         12.    Based upon my experience, I know that it is possible and likely to transfer DNA
onto most items which a person touches or otherwise comes into contact with, including the mason
jars, the hard plastic containers, and the individual small plastic baggies located in the backpack.
The retrieval of a saliva sample from the oral interior cheeks of a suspect will allow forensic
comparison against any recovered DNA from the above mentioned narcotics packaging.

        13.    Therefore, based upon the investigation detailed herein, I respectfully request that
a search warrant be issued for the person of Bryan A. Davenport, and for agents/officers to obtain
swabs of the defendant’s saliva via buccal swabs in the normally accepted forensic manner, in
order to obtain DNA for comparison purposes.

       14.      On May 28, 2019, the Honorable Sarah W. Hays, United States Magistrate Judge,
signed a search warrant (19-SW-00167-MJW (SWH)) authorizing a DNA sample be taken from
Davenport. The Honorable Judge Sarah W. Hays authorized me to execute the warrant within 14
days of signing, that is, on or before June 11, 2019. Despite best efforts by law enforcement,
Davenport was not able to be located by June 11, 2019. As such, this search warrant (19-SW-
00167-MJW (SWH)) was returned as unexecuted. Since this time, Davenport has been located
and the arrest warrant has been served.

       15.     Davenport will be present in the Western District of Missouri for a detention
hearing on June 21, 2019, and in the custody of the United States Marshal at 400 East Ninth Street,
Kansas City, Jackson County, Missouri, at which time this search warrant will be executed.



                                                     Detective Michael Delaney
                                                     Kansas City, Missouri Police Department
                                                     Illegal Firearms Squad




        Case 4:19-sw-00205-MJW Document 1-1 Filed 06/21/19 Page 3 of 4
                                                     Case No. 19-SW-00205-MJW


Sworn to and subscribed before me

this    21st day of June, 2019.



HONORABLE Matt J. Whitworth
United States Magistrate Judge
Western District of Missouri




        Case 4:19-sw-00205-MJW Document 1-1 Filed 06/21/19 Page 4 of 4
